 Case 1:19-cv-02601-VM Document 151 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                    2/17/2021
                                   :
IN RE EUROPEAN GOVERNMENT BONDS    :    19 Civ. 2601 (VM)
ANTITRUST LITIGATION               :
                                   :         ORDER
                                   :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     On February 9, 2021, Plaintiffs in the above-captioned

action filed a letter motion to seal the Fourth Amended

Complaint (“FAC”) because some of the material cited therein

is protected under the terms of a Confidentiality Agreement.

(See Dkt. No. 144.) By order dated February 11, 2021, the

Court    directed   Defendants   to   state   their   position   with

respect to Plaintiffs’ motion. (See Dkt. No. 149.) By letter

dated February 16, 2021, the Defendants who have appeared in

this action indicated they do not object to the request to

file the FAC under seal. (See Dkt. No. 150.) The Court finds

the seal appropriate under the circumstances. See Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

Accordingly, it is hereby

     ORDERED that the letter motion to file the Fourth Amended

Complaint under seal (Dkt. No. 144) is GRANTED.

SO ORDERED.

Dated:      New York, New York
            17 February 2021
